Mr. Chief Justice Quiñones,
after making the above statement of facts, delivered the opinion of the court, as follows:
Having considered the merits of the documents presented by the petitioners herein, Alfredo Solomon and José Asensio Smith, on behalf of their respective wives, Escolás-tica and Carmen Aranzamendi, and the proofs submitted by the opponents Jesús Loubriel, Pedro Sayans and wife, Rosario López and Carmen Aguilar, the ownership of the petitioners of the two parcels of land referred to in the record cannot be regarded as having been established, for in alleging that they had acquired them by inheritance from their deceased father, José Lucas de Aranzamendi, it was necessary for them to prove that he was the lawful owner thereof, which they have altogether failed to do, inasmuch as the defunct ■“Sociedad del Vapor de Catafio,” from which it is said the deceased Aranzamendi had obtained them, did not acquire the ownership of the lands in question, owing to the fact that María Davila had not transferred them to him by virtue of the deed of January 14, 1851, described by both contracting parties as simply a promise to sell, nor fulfilled the obligation .and undertaking she imposed upon herself in said document, to execute the deed of sale as- soon as the testamentary proceedings of her late husband, Tomás Dávila y Quinones, had been completed; nor has it been in any manner proven that said Ana Maria was the real owner of the lands in question, but, on the contrary, she having deferred the execution of the' deed of sale until the settlement of her late husband’s estate, it is logically to be inferred therefrom that she had no title •of ownership in said lands, and that she was awaiting the ■settlement of the testamentary proceedings in order to obtain such title, when she would be in a position to transfer the same, validly, to the “Empresa” or “Compañía del Vapor •de Catan ’ ’ with which she had beforehand for contracted the purchase and sale of aforesaid lands.
*161Nor does the deed executed in this city, February 11, 1892, by the Bev. Mariano Dávila, in his capacity as sole and universal heir of his deceased parents, Tomás Dávila y Quiñones and Ana María Dávila, in favor of the board of directors of the “Sociedad del Yapor de Cataño,” whereby, in ratification of the document signed by his mother, January 14,1851, promising to execute the deed of sale of the aforesaid forty cuerdas-oí land, he conveys and transfers such title thereto as may pertain to him as sole and universal heir of his deceased parents,, impart any additional strength and efficacy to the rights claimed by the petitioners herein, for even as heir of his mother, the aforesaid Ana María Dávila, he could not convey and' transfer to the “Empresa del Yapor de Cataño” greater rights than appertained to her, and it has not been shown that she had any at the time, nor does it appear that she afterwards acquired such rights as a result of the testamentary proceedings concerning her husband’s will, which does not seem to have been approved in any manner or form, nor could he convey and transfer the rights' appertaining to himself .over said lands as sole heir, as he claims to be, of his deceased father, Tomás Dávila y Quiñones, when not even his identity has been established by the will or judicial declaration which instituted him as such sole heir of his deceased father.
On the other hand, even waiving the defects in the titles of ownership presented by the petitioners, Carmen and Escolás-tica Aranzamendi, it is evident that, having instituted the proceedings in question in their own name, and not in the name of the succession of their, deceased father, José Lucas Aranzamendi, the ownership of the lands cannot be adjudges! in favor of the petitioners herein nor the same ordered to be recorded in their name in the Begistry of Property, when *163it appears from the record that there were three intestate heirs of José Lucas de Aranzamendi, namely, his daughter Carmen, his granddaughter Escolástica, in representation of her father, Genaro, also a son of the deceased José Lucas, and his other son Alberto, who died April 6, 1888, the legitimate representative or representatives of whose rights and titles as heirs of the deceased father,'José Lucas, are at present unknown.
The documents presented by the petitioners to establish the ownership of their respective wives, Escolástica and Carmen Aranzamendi, of the parcels of land mentioned herein, being, therefore, insufficient, and as on the other hand, it has not been proven-that they acquired them by prescription •or by any other title, since it has been fully shown that neither Escolástica nor Carmen Aranzamendi, nor their father, José Lucas de Aranzamendi, from whom they derived their right, had ever possessed the lands in question, either personally or through the mediation of any other person, the institution of proceedings to obtain dominion title commenced by Alberto Solomon and José Asensio Smith, in their respective representations herein, should, for all these reasons, be denied.
1 As to the opposition set up by Antonio B. Oaimari, Jesús Loubriel, Pedro Sayans, and his wife Rosaria López and Carmen Aguilar, the latter in representation of her infant chil■dren Agustín and María Seculina Feliú y Aguilar, although they have alleged as ground for their opposition that they are respectively the legitimate, possessors of several houses and lots, situated within the lands claimed by the petitioners, and that they possess the same in good faith and with just title, and have been in possession thereof for the time required by .article 1957 of the old Civil Code, for the acquisition of ownership of real estate by prescription, no decision with respect *165to said houses is called for, this matter being foreign to the proceedings instituted, inasmuch as the claim set up by the petitioners does not bear upon this issue; and the petition of the opponents in their respective writings with reference to the lots on which said houses stand being confined to asking that the application for a record be dismissed as regards said, lots, there is no occasion for making any special pronouncement thereon, inasmuch as the declaration of ownership of the two parcels of land requested by the petitioners herein, being refused, and consequently also the record thereof in the Eegistry of Property, the demand of the opponents with respect to the aforesaid lots is implicitly decided with the refusal of their record in the Eegistry, which was exactly what they requested in the prayer of their respective petitions.
Inasmuch as according to Eule 63 of General Order No. 118 the costs should be imposed upon the party whose demands are totally rejected, and in other cases the court shall render a decision agreeable to equity, it is logical to infer that, when the petitions of both parties ’absolutely fail to succeed, as happens in the present case, each of the said parties should pay the costs occasioned at his instance.
In consideration of articles 395 of the Mortgage Law of this Island, and articles 358 and 360 of the Law of Civil Procedure, we adjudge that we should deny and do deny the title of ownership applied for by Alfredo Solomon and José Asoncio Smith, as representatives of their respective wives, Escolástica and Carmen de Aranzamendi, and consequently the ownership of the two parcels of land referred to in the present proceeding should not be declared in their favor We likeyise declare that no pronouncement is called for with respect to the houses claimed by' the opponents herein, namely, Antonio B. Caimari, Jesús Loubriel, *167Pedro Sayans and Ms 'wife, Rosario López, and Carmen Aguilar, in representation of her minor cMldren; and as regards -the lots on wMch said Louse's stand, the decision rendered in tMs case with respect to the parcels of land claimed by the petitioners herein, shall be abided by, without special imposition of costs in either the lower-or the appellate courts; the judgment appealed from being affirmed where agreeable hereto, and reversed where not.
Justices Hernández and MacLeary concurred.
Mr. Justice Figueras did not sit at the hearing of tMs case, and Mr. Justice Sulzbacher did not take part in the decision.